          Case 3:20-cr-00026-MMD-WGC Document 62 Filed 08/19/21 Page 1 of 2



1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar No. 14853
     ELIZABETH O. WHITE
3    Appellate Chief and
     Assistant United States Attorney
4    400 South Virginia Street, Suite 900
     Reno, Nevada 89501
5    (775) 784-5438
     Elizabeth.O.White@usdoj.gov
6    Attorneys for the United States

7                              UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,             )
9                                          )               3:20-cr-26-MMD-WGC
            Plaintiff,                     )
10                                         )
                 v.                        )
11                                         )               GOVERNMENT’S
     GUSTAVO CARRILLO-LOPEZ,               )               NOTICE OF APPEAL
12                                         )
            Defendant.                     )
13   ______________________________________)

14          Pursuant to 18 U.S.C. § 3731, the United States files this notice of appeal to the United

15   States Court of Appeals for the Ninth Circuit from the district court’s August 18, 2021, order

16   granting the defendant’s motion to dismiss (ECF No. 60) and from its August 18, 2021, judgment

17   (ECF No. 61), in the above-captioned case.

18          Dated: August 19, 2021

19                                                     Respectfully submitted,

20                                                     CHRISTOPHER CHIOU
                                                       Acting United States Attorney
21
                                                       /s/ Elizabeth O. White                _
22                                                     ELIZABETH O. WHITE
                                                       Appellate Chief and
23                                                     Assistant United States Attorney

24

                                                       1
          Case 3:20-cr-00026-MMD-WGC Document 62 Filed 08/19/21 Page 2 of 2



1                                           Certificate of Service

2    I certify that service of the foregoing GOVERNMENT’S NOTICE OF APPEAL was made
     through the Court’s electronic filing and notice system (CM/ECF).
3
     Dated this 19th day of August, 2021.
4

5
                                                       /s/ Elizabeth O. White             _
6                                                      ELIZABETH O. WHITE
                                                       Appellate Chief and
7                                                      Assistant United States Attorney

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                      2
